Citation Nr: 9931848	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the veteran's claim of entitlement to a total 
rating based on individual unemployability.  A notice of 
disagreement was submitted in June 1996.  A statement of the 
case was issued in July 1996.  In March 1997, the veteran 
submitted his substantive appeal.  In November 1997, the 
veteran appeared and testified before a hearing officer at 
the RO.  He also appeared and testified before the 
undersigned at the RO in May 1999.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of right 
knee injury with synovitis and arthritis rated as 30 percent 
disabling, total left knee replacement for degenerative 
arthritis rated 30 percent disabling, and left knee 
cellulitis rated as noncompensable; the combined rating for 
his service-connected disabilities is 60 percent.  

2.  The veteran completed a few years of combined high school 
and trade school, and was employed as a service manager and 
machinist since his separation from service to 1989. 

3.  The veteran reported that he last worked in 1989, and has 
not been able to work since that time due to his physical 
limitations.

4.  The veteran has service-connected disabilities that are 
of such nature and severity as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The veteran meets the requirements for a total rating based 
on individual unemployability due to service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1996); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Evidence associated with the claims folder includes 
statements dated in 1958 from individuals associated with the 
veteran who had observed his problems with the right knee and 
how they affected his ability to maintain employment.  The 
records also include treatment and examination reports 
regarding the severity of the right knee disability, and the 
eventual problems with the left knee.  

In July 1995, VA received the veteran's claim for a total 
rating based on individual unemployability.  On the form (VA 
Form 21-8940), the veteran reported that October 25, 1991 was 
the date his disability affected full time employment, and 
the date he became disabled to work.  He reported that he 
last worked full time in 1988 or 1989.  From 1960 to 1982, he 
worked as a service manager 40 hours a week.  For that 
position, the time off from work and highest gross earnings 
per month were not known.  From 1987 to 1989, he worked as a 
machinist approximately 40 hours a week.  For that position, 
his time off from work due to illness varied, and his highest 
gross earnings per month were approximately $1,600.  He 
further noted that he was laid off in January 1989.  He 
reported the amount that he receives from the Social Security 
Administration (SSA), as income for the past 12 months.  He 
noted that he was unemployed, and that he left his last place 
of employment because of his disability.  He did not attempt 
to obtain employment after he became disabled.  He reported 
that he had only completed three years of high school, and 
that he had not received any other education or training 
before or after he became disabled to work.  

In August 1995, VA received a statement from the veteran's 
former employer (VA Form 21-4192).  The veteran's former 
supervisor reported that he worked approximately 8 hours a 
day, 40 hours per week.  The employer had the veteran perform 
light work as a concession due to age or disability.  The 
veteran's employment ended in January 1989.  

Currently, service connection is in effect for residuals of 
right knee injury with synovitis and arthritis rated as 30 
percent disabling, total left knee replacement for 
degenerative arthritis rated 30 percent disabling, and left 
knee cellulitis rated as noncompensable.  

In November 1997, the veteran testified that he worked up 
until 1989 when he was laid off, and he has not been able to 
secure employment since that time because of his bilateral 
knee disability.  He had worked as a machinist.  He underwent 
a left knee replacement in 1991, and was diagnosed with 
ataxia shortly afterwards.  The knee replacement did not 
provide the type of progress and relief he was hoping for, 
including being able to return to work.  Right before he went 
into service, he had completed a few years of high school and 
some trade school to become a machinist.  He wears knee 
braces, and has been treated by VA for his disability since 
1975. 

The most recent VA examination was conducted in March 1998.  
The examiner recited the history of the bilateral knee 
disability, and further noted that the veteran had been 
treated for cerebellar ataxia.  The examiner explained that 
the cerebellar ataxia causes the veteran to use a more 
progressive type of walker to ambulate.  He wears supportive 
elastic braces on his knee on a regular basis with some 
improvement.  The examiner observed that the veteran entered 
the room with the use of a walker and with a markedly ataxic 
gait needing assistance with transfers.  After removing the 
supportive elastic braces, the examiner noticed an 18 
centimeter healed vertical scar.  Both knees were cold and 
without effusions.  The left knee was held in 10 degrees 
flexion with no further extension possible, and was able to 
further flex to approximately 100 degrees with moderate 
crepitus, but evidence of medial or lateral ligament laxity 
was not detected.  The right knee was also held in 
approximately 10 degrees flexion and could be further flexed 
to 120 degrees of flexion without particular pain, also with 
no ligament laxity detected.  The examiner commented that x-
rays of the left knee that were taken in September 1997, 
revealed a two component knee prosthesis with several 
osteochondral fragments in the suprapatellar bursae and with 
moderate effusion present at that time, but no evidence of 
loosening of the prosthesis.  The examiner noted that the 
overall impression was that the veteran continued to suffer 
from symptoms of arthritis of both knees.  The examiner 
pointed out that there was the initial injury and right knee 
arthritis and secondary development of arthritis of the left 
knee and eventual replacement surgery.  The examiner noted 
that at that time, most of the problems with ambulation were 
secondary to the progressive neurological condition.  The 
examiner found that there were arthritic changes involving 
both knees with some limitations of the range of motion and 
functioning. 

In May 1999, the veteran testified that he last worked as a 
machinist.  Since the job required him to walk and stand a 
lot, he would call for help when he needed it.  He was 
eventually laid off from work and his employer did not take 
him back.  He discussed the degree of pain related to his 
knees and that he has to use a walker because of the pain in 
his knees.  He also depends on others to assist him.  He went 
in for the knee replacement after he was laid off in hopes of 
being rehired.  He may have to undergo a right knee 
replacement in the near future.  He was first granted 
entitlement to SSA benefits in the year that he was laid off 
from work around 1988 or 1989.  

Legal Analysis

Generally, under 38 C.F.R. § 3.340(a)(1) (1998), total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  The objective criteria are set forth 
in 38 C.F.R. § 3.340(a)(2) (1998), and provide for a total 
disability rating for any single disability or combination of 
disabilities prescribed a 100 percent evaluation in the 
Schedule for Rating Disabilities; or where the requirements 
of 38 C.F.R. § 4.16(a) are met.  

Pursuant to 38 C.F.R. § 4.16(a), a total rating is 
appropriate where a veteran has a single disability rated 60 
percent or more, or if there are two or more disabilities 
with at least one rated 40 percent and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more and the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
certain disabilities will be considered as one disability: 
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from common etiology 
or a single accident; (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; (4) multiple injuries 
incurred in action; or (5) multiple disabilities incurred as 
a prisoner of war. 

Here, the right and left knee disabilities will be rated as 
one disability given the provisions of 38 C.F.R. 
§ 4.16(a)(1).  The combined rating for the 30 percent rating 
assigned for each knee equals 51 percent.  See 38 C.F.R. 
§ 4.25 (1998).  Application of the bilateral factor yields a 
rating of 56 percent.  See 38 C.F.R. § 4.26 (1998).  
Therefore, the combined rating for the single bilateral knee 
disability equals 60 percent and the requirements of 
38 C.F.R. § 4.16(a) have been met.  Now, it must be 
determined whether his service-connected disabilities would 
preclude the average person from substantially gainful 
employment and, thereafter, if not the average person, 
whether they preclude the veteran individually. 

As shown on the most recent VA examination of March 1998, the 
veteran's service-connected disabilities, particularly his 
knees, have resulted in physical limitations.  Looking solely 
at the bilateral knee condition, it appears that the veteran 
could engage in sedentary employment.  The veteran's 
testimony and the findings noted on the examination indicate 
that the veteran would not be able to perform a job that 
involved any amount of standing or walking.  Therefore, 
sitting has not been eliminated.  On that basis alone, it can 
be argued that he is not precluded from employment.  However, 
as an individual, the Board concludes the veteran is 
precluded from employment.  

When weighing additional factors such as work experience and 
education, it can reasonably be concluded that the veteran is 
individually precluded from employment.  The veteran's 
bilateral knee disability has significantly narrowed his 
employment options.  Most of his work experience has been as 
a machinist and a service manager, and his education consists 
of a combination of a few years of high school and trade 
school.  In order to return to the same or similar work, the 
strength and mobility of his knees would be essential to 
securing and maintaining employment.  This is clear given the 
veteran's reasons for undergoing knee replacement surgery 
after he was laid off around 1988 or 1989.  However, that 
essential element, strength and mobility of his knees, is no 
longer present.  The Board notes that the cerebellar ataxia 
was only discovered after the veteran had already become 
unemployed.  Therefore, the evidence of record demonstrates 
that the veteran's service-connected disabilities render it 
impossible for him to obtain or retain substantially gainful 
employment.  Accordingly, a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  Although the veteran has other nonservice-
connected disabilities, the Board finds that the service-
connected disabilities are sufficient to produce 
unemployability in this case.

ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

